Citation Nr: 0308009	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had guerilla service recognized as active 
military service from September 1942 to May 1945.  He died in 
October 1995.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that the RO has interpreted the appellant's 
January 2001 claim for service connection for the cause of 
the veteran's death to also constitute a claim for 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  In February 2002 the RO informed the appellant that a 
decision on that issue would be deferred in light of a recent 
decision by the United States Court of Appeals for the 
Federal Circuit (Nat'l Org. of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001), 
which imposed a stay on proceedings involving certain claims 
for DIC benefits under section 1318).  The Board notes that 
in January 2003, the Federal Circuit refused to lift the stay 
on proceedings involving certain claims for DIC benefits 
under section 1318, although the terms of the stay imposed by 
the earlier decision were clarified somewhat.  See Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  The RO is referred to this 
decision by the Federal Circuit.




FINDINGS OF FACT

1.  The veteran died in October 1995 from cardiac arrest due 
to myocardial infarction, with diabetes mellitus as an 
underlying cause and cirrhosis of the liver as a significant 
condition contributing to death.

2.  At the time of the veteran's death, service connection 
was in effect for hemorrhoids, evaluated as non-compensably 
disabling.

3.  A heart disorder, diabetes mellitus or liver disorder was 
not demonstrated either during the veteran's active military 
service or for decades following his release from active 
duty, and the disorders are not shown to have been otherwise 
related to service.

4.  The fatal conditions were not caused by and were not 
related to the veteran's service-connected disability.

5.  The veteran's service-connected disability did not result 
in debilitation or otherwise hasten his death.

6.  At the time of the veteran's death, there were no 
unadjudicated claims by him pending before VA.

7.  The appellant first filed a claim for accrued benefits in 
January 2001, and this is not in dispute.




CONCLUSIONS OF LAW

1.  A heart or cardiovascular disability, diabetes mellitus, 
or cirrhosis of the liver was not incurred in or aggravated 
during the veteran's active military service; no such 
disability may be presumed to have been incurred in service; 
none was proximately due to or the result of a service-
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(2002).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).  

3.  The claim for entitlement to accrued benefits is without 
legal merit.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 
38 C.F.R. § 3.1000 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, prior to date of the instant claim, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  On 
August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
in any event are not applicable in the instant case, the 
final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The record reflects that the appellant was provided in 
February 2002 with notice of the February 2002 rating 
decision from which the current appeal originates.  In 
response to her notice of disagreement with the February 2002 
rating decision, the appellant was provided with a statement 
of the case in June 2002 prepared by a Decision Review 
Officer, and which notified her of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  The appellant 
thereafter perfected her appeal by submitting a VA Form 9 in 
July 2002.  The Board notes that the appellant was informed 
in a May 2001 letter of the VCAA and advised as to the 
evidence needed to substantiate her claims.  She was also 
advised as to what evidence she was responsible for 
submitting, and what evidence VA was responsible for 
obtaining on her behalf.  She was specifically informed that 
she needed to complete and return authorization forms for any 
non-VA health care provider that she wanted VA to contact in 
regard to obtaining medical records on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that effective November 27, 2002, 38 C.F.R. 
§ 3.1000 (pertaining to accrued benefits claims) was amended 
to clarify the terms "evidence in the file at date of 
death" and "evidence necessary to complete the 
application".  Neither change is relevant to the disposition 
of the instant appeal, and the appellant will therefore not 
be prejudiced as a result of the Board proceeding to decide 
her claim without first notifying her of the above 
amendments.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed, and that the appellant is aware, 
through the May 2001 correspondence from VA, of which 
evidence would be obtained by her and which evidence would be 
retrieved by VA.  The Board concludes that the May 2001 
letter and the June 2002 statement of the case informed the 
appellant of the information and evidence needed to 
substantiate her claims.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant, and for which she signed 
authorizations for VA to obtain, were obtained by the RO.  
The Board notes in this regard that the appellant, in June 
2001, identified a certain E.P.D., Jr., M.D., as having 
treated the veteran sometime between March 1994 and May 1995.  
On file is a March 1995 statement from the referenced 
physician in which he indicates that he had treated the 
veteran for gouty arthritis, diabetes, and benign prostatic 
hypertrophy.  The Board notes that the appellant provided VA 
in June 2001 with several completed authorization forms for 
Iloilo Doctors Hospital and Medical Center (records for which 
were received in September 2001), but that she did not 
authorize VA to obtain any medical records from Dr. E.P.D.  
In light of the above, the Board concludes that VA's duty to 
assist the appellant in obtaining medical records has been 
fulfilled.

The Board notes that there is no medical opinion of record 
addressing whether any of the conditions from which the 
veteran died (cardiac arrest, myocardial infarction, 
diabetes, and cirrhosis of the liver) originated in service 
or were present within one year of discharge from service, or 
whether the veteran's service connected hemorrhoids caused or 
contributed substantially or materially to the veteran's 
death.  As will be discussed in further detail below, 
however, the veteran's service medical records are negative 
for any reference to cardiac arrest, myocardial infarction, 
diabetes, or cirrhosis of the liver, and there is no post-
service evidence of any of the above conditions until more 
than 49 years after service.  In the absence of medical 
evidence suggestive of cardiac arrest, myocardial infarction, 
diabetes, or cirrhosis of the liver in service or for decades 
thereafter, referral of this case for a VA examination or 
opinion would in essence place the reviewing physician in the 
role of a fact finder.  This is the Board's responsibility.  
In other words, any medical opinion which links the veteran's 
cardiac arrest, myocardial infarction, diabetes, or cirrhosis 
of the liver to his period of service, or which suggests that 
those conditions were manifest within one year of his 
discharge from service, would necessarily be based solely on 
any uncorroborated assertions by the appellant regarding the 
veteran's medical history.  The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

The Board finds that the above rationale applies equally to 
consideration of the impact of the veteran's service-
connected hemorrhoids on his death.  As will be discussed 
below, there is no medical evidence whatsoever pertaining to 
the veteran's service-connected hemorrhoids after May 1954, 
and none of the medical evidence since May 1954 even mentions 
hemorrhoids by history.  Accordingly, any medical opinion 
addressing the impact of the veteran's hemorrhoids on his 
death would necessarily be based solely on uncorroborated 
assertions by the appellant regarding the severity of the 
veteran's hemorrhoids, and not on medical evidence that is 
even remotely contemporaneous to within four decades of the 
veteran's death.  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's demise may be 
associated with an established event, injury or disease in 
service, or with a service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2002).  Accordingly, the Board finds that 
referral of the case for the purpose of obtaining a medical 
opinion regarding whether the veteran's death was 
etiologically related to service or to service-connected 
disability is not warranted.  

In sum, the facts relevant to the claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra. 

I.  Service connection for the cause of the veteran's death

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  The veteran's 
Certificate of Death indicates that he died in October 1995.  
The immediate cause of death is listed as cardiac arrest; the 
antecedent cause is listed as myocardial infarction; the 
underlying cause is listed as diabetes mellitus; and 
cirrhosis of the liver is listed as a significant condition 
contributing to death.

Service medical records are negative for any complaints, 
finding or diagnosis of heart or cardiovascular disability, 
diabetes mellitus, or liver disability.  The veteran was 
noted to have hemorrhoids and a deviated nasal septum.

The report of a May 1954 VA examination disclosed the 
presence of external hemorrhoid tags on physical examination 
of the veteran; the examiner noted that the hemorrhoids were 
not inflamed and were not bleeding.

Private medical records from March 1995 to October 1995 
disclose treatment for, inter alia, hypertensive 
cardiovascular disease, diabetes, cirrhosis of the liver, and 
a gastric ulcer with secondary anemia.  The report prepared 
for the purpose of certifying the cause of the veteran's 
death indicates that he was a known hypertensive and 
diabetic, that he was status post cerebrovascular accident 
with left sided hemiplegia and mild dysarthria, and that he 
had a history of anemia secondary to a bleeding peptic ulcer, 
as well as ascites secondary to liver cirrhosis.  The report 
notes that one hour prior to his death, the veteran 
experienced the sudden onset of chest pain and exhibited 
clammy perspiration and cyanosis.  The report indicates that 
he went into cardiac arrest thirty minutes later.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence of cardiovascular-renal disease, 
cirrhosis of the liver or diabetes mellitus during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2002).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2002).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4) (2002).

The evidence on file demonstrates that the veteran died from 
cardiac arrest due to myocardial infarction, with diabetes 
mellitus as the underlying cause and cirrhosis of the liver 
as a significant contributing factor.  The Board notes, 
however, that there is no evidence of any cardiovascular 
disease or heart disability, diabetes mellitus or liver 
cirrhosis during the veteran's service or for more than four 
decades thereafter.  Nor is there any medical evidence 
linking any of the above conditions to the veteran's period 
of service, or suggesting that the above conditions were 
manifest within one year of the veteran's discharge from 
service.  Nor is there any medical evidence linking any of 
the above conditions to the veteran's service-connected 
hemorrhoids, or otherwise suggesting that the veteran's 
hemorrhoids contributed substantially or materially to the 
veteran's death in any manner.  The Board notes that the last 
medical record to even mention the veteran's hemorrhoids is 
dated in May 1954, and that the only manifestation of 
hemorrhoids at that time were skin tags.

In essence, the only evidence suggesting that the veteran's 
fatal conditions were related to service, that they were 
manifest within one year of his discharge therefrom, that 
they were caused or chronically worsened by service-connected 
hemorrhoids, or that service-connected hemorrhoids 
contributed substantially or materially to his death, consist 
of the statements of the appellant herself.  However, since 
there is no indication that the appellant is qualified 
through education, training or experience to offer medical 
opinions, as a layperson her statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 
45,620, 45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2002). 

Since there is no competent evidence on file linking the 
cause of the veteran's death to service or to his service-
connected hemorrhoids, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  Accordingly, service connection for the cause of the 
veteran's death is denied.

II.  Entitlement to accrued benefits

Review of the record discloses that in response to the 
veteran's claim for service connection for hemorrhoids and 
for a nasal condition, service connection for hemorrhoids was 
granted in July 1954; service connection for a deviated nasal 
septum and for allergic rhinitis was denied.  In April 1983 
the veteran requested reconsideration of the rating assigned 
his hemorrhoids but was informed in May 1983 that he was 
required to submit new and material evidence before his claim 
for compensation could be reconsidered.  In August 1983 the 
veteran applied for an increased rating, as well as for VA 
pension benefits; he was informed by the RO at that time that 
he was ineligible for VA pension benefits and that he should 
submit certain medical evidence if he was claiming that his 
hemorrhoids had increased in severity.  In September 1986 the 
RO denied entitlement to an increased disability rating for 
hemorrhoids.  Thereafter, no further communication was 
received from the veteran or any representative.

In January 2001, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
Attached to the application was a copy of the veteran's death 
certificate indicating that he died in October 1995.

In a statement received in March 2002, the appellant 
explained that she did not file her claim for accrued 
benefits until several years after the veteran's death 
because she was distraught over his demise, had become sick, 
and had not known until recently how to file the claim. 

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2002).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

As noted above, the veteran's April 1983 claim for VA pension 
benefits was denied in April 1983, and his last claim for an 
increased rating for hemorrhoids was denied in September 
1986, following which no further communication was received 
from the veteran prior to his death.  The Board notes that 
the appellant has not actually identified any claim that was 
pending at the time of the veteran's death.  In light of the 
above, the Board concludes that no claim seeking VA 
compensation or pension benefits was pending at the time of 
the veteran's death in October 1995.

Moreover, even assuming that a claim for VA benefits was 
pending at the time of the veteran's death, the appellant 
first filed a claim for accrued benefits in January 2001, 
several years after the veteran died.  While the appellant 
maintains that she was prevented from filing by grief, 
sickness and a lack of understanding as to how to file the 
claim, applicable law clearly requires that a claim for 
accrued benefits be filed no more than one year from the date 
of the veteran's death.  38 U.S.C.A. § 5121.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since there was no claim for VA 
compensation or pension benefits pending at the time of the 
veteran's death, and as, in any event, the appellant did not 
submit her claim for entitlement to accrued benefits until 
more than a year after the veteran's death in October 1995, 
her claim must be denied as legally insufficient.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

